Citation Nr: 1033068	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-07 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 60 percent for multiple 
areas of lipomas, to include the forearms, legs, back, and chest.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from March 1961 to March 1964.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a September 2007 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
In that decision, the 60 percent rating in effect for multiple 
lipomas, to include the forearms, legs, back and chest, was 
confirmed and continued.  

During the appeal process, the issue of entitlement to a total 
rating based on individual unemployability (TDIU) due to service-
connected disabilities was granted.  See the September 2009 
rating decision.  The service connected disorders are the lipomas 
and the residuals of a noncompensable rating for residuals of an 
inguinal hernia surgery.  The effective date was in May 2007 when 
these claims were reopened.  That issue is no longer on appeal.  
In a June 2010 written presentation, the Veteran's representative 
raised the issue of entitlement to special monthly compensation 
(SMC) at the housebound rate.  This issue has not been developed 
for appellate consideration.  It is referred to the RO for such 
further action as is deemed appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The Veteran is currently in receipt of service connection for 
multiple areas of lipomas, to include the forearms, legs, back, 
and chest, rated as 60 percent disabling from July 31, 2002.  He 
contends that he is entitled to an increased rating for this 
disability.

The Veteran's lipomatosis and its residuals have been rated 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7819-7806.  
Generally, in the selection of code numbers assigned to diseases, 
preference is to be given to the number assigned to the disease 
itself; if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition will 
be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2009).  The 
hyphenated diagnostic code in this case would therefore appear to 
indicate that benign skin neoplasms under DC 7819 is the service-
connected disorder and that dermatitis or eczema is a residual 
condition.

The Board observes that lipomatosis is not found as a listed 
disability in Part 4 of the Code of Federal Regulations (Rating 
Schedule).  Thus, it must be rated analogously to other 
disabilities.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  In the 
present case, as reported at a July 2009 VA examination, the 
Veteran's lipomatosis is manifested by gross swellings of the 
arms, legs, back and chest.  The swellings are massive and cause 
the Veteran to bump and scrape them on door jams and walls.  He 
is unable to squeeze through tight places because of the massive 
swellings located on his arms, abdomen, hips, and anterior 
thighs.  There were large and soft tissue swellings superimposed 
on top of each other.  These covered the entire surface of the 
abdomen, and the lesions were too numerous to count.  These 
lesions were also on the arms, which caused tenderness and 
itching.  The lesions were described as "extremely disfiguring" 
and some of them had grown to a size measuring 7-10 cm. in length 
and about 15-17 cm. in circumference.  The examiner noted that 
some lesions were very smooth and dense in nature and others had 
a distinct nodularity to them.  The hands showed soft tissue 
swelling on the anterior wrist, left thumb web, and back of the 
right hand.  There were also tender and discreet lesions located 
on the head, in the scalp in the occipital area.  Based on these 
findings, the examiner reported that the condition affected 
greater than 5 percent, but less than 20 percent of exposed 
areas, but that it affected greater than 40 percent of his entire 
body.  

DC 7819 indicates that benign skin neoplasms should be rated as 
disfigurement of the head, face, or neck (DC 7800), scars (DCs 
7801 to 7805), or impairment of function.  38 C.F.R. § 4.118, DC 
7819 (2009).  DC 7806, on the other hand, provides that a maximum 
60 percent rating should be assigned when more than 40 percent of 
the entire body or more than 40 percent of exposed areas of the 
body are affected by the disease.  38 C.F.R. § 4.118, DC 7806 
(2009).

The Veteran's 60 percent rating has been in effect since July 31, 
2002.  Pursuant to DC 7800, an 80 percent rating can be awarded 
when there is disfigurement of the head, face, or neck.  Based on 
current clinical findings, it does not appear that there is 
involvement of the face.  

In a June 2010 written presentation, however, the Veteran's 
representative asserted that the Claimant was hospitalized for 
this condition in June 2010 and that he was currently confined to 
his home as a result of his service-connected disorder.  As these 
treatment records have not been added to the claims file and as 
they could be relevant as to whether the Veteran's disability 
produces such an exceptional or unusual disability picture as to 
render impractical the applicability of the regular schedular 
standard pursuant to 38 C.F.R. § 3.321(b)(1) (2009), additional 
development is warranted.  In part, the agency of original 
jurisdiction (AOJ) should make reasonable efforts to obtain the 
outstanding treatment records.

Moreover, it is noted that in exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a claim 
to the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  38 C.F.R. § 3.321(b)(1) (2009).

During the course of the appeal, the Veteran's lipomas appear to 
be of severity to cause interference with employment.  In fact, 
he was recently granted a TDIU due to service-connected 
disabilities as noted in the September 2009 rating decision.  

In the rating action on appeal, the RO noted 38 C.F.R. § 
3.321(b)(1) in denying the claim for increased rating, but did 
not specifically state why it was not referring the claim for 
extraschedular consideration when also determining that the 
Veteran was unemployable due to this condition.  The Board is 
precluded from assigning an extra-schedular rating in the first 
instance.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996).  Although the Board may not assign 
an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service- connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran has indicated that his lipomas forced him to leave 
his job as a mechanic.  See, for example, his January 2008 
statement submitted in support of his claims.  The rating 
criteria regarding his lipomas do not contemplate the effects 
complained of by the Veteran that prevent him from working.

The issue of entitlement to extra-schedular compensation for the 
Veteran's service-connected lipomas is remanded for referral to 
the Director of the Compensation and Pension Service in 
accordance with 38 C.F.R. § 3.321(b)(1) (2009).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to obtain the names 
and addresses of all medical care providers 
who have treated his lipomatosis since the 
most recent VA examination in July 2009.  
It is noted that he was allegedly 
hospitalized in June 2010.  After securing 
any necessary releases from the Veteran, 
obtain those records identified by the 
Veteran as pertinent to his claim.  All 
efforts to obtain any outstanding records 
should be documented.

2.  Then, refer the Veteran's claim for 
increased rating for multiple lipomas, to 
include the forearms, legs, back, and 
chest, to the Director of Compensation and 
Pension Service pursuant to the provisions 
of 38 C.F.R. § 3.321(b) for consideration 
of whether extraschedular ratings are 
warranted.  If such rating is not assigned, 
there reasons and bases should be set out.

3.  If the claim is denied, issue a 
supplemental statement of the case (SSOC) 
and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the outcome in this case by the action 
taken herein.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


